Citation Nr: 1415146	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle fracture.

2.  Entitlement to service connection for intermittent transient compartmental syndrome/shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 2002 to June 2003.  He also had additional Reserve service from June 2003 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for intermittent transient compartmental syndrome/shin splints and service connection for right ankle fracture.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held in June 2011 at the RO. A copy of the transcript is associated with the claims folder.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  The Virtual VA file contains the March 2014 appellate brief which is not found in the paper claims file.  The remaining documents in Virtual VA are either duplicative or irrelevant to the issue on appeal.  The VBMS file is presently empty. 

This appeal was previously Remanded by the Board in March 2012.  The claim of entitlement to service connection for a right ankle disorder is ready for further disposition.  For the reasons explained below, the claim of entitlement to service connection for intermittent transient compartmental syndrome/shin splints must be Remanded again. 

The issue of entitlement to service connection for bilateral shin splints is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

At no time during the pendency of the appeal does the Veteran have a current, right ankle disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2007, sent prior to the initial unfavorable decision issued in September 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the file.  Notably, additional private treatment records were requested and associated with the file in accordance with the Board's March 2012 Remand directive.  The Veteran has not indicated that there are any outstanding treatment records that would indicate a current diagnosis of a right ankle disability.  Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination in March 2012 with respect to his claimed right ankle disorder in response to the March 2012 Remand.  The Board finds that the March 2012 VA examiner substantially complied with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges the Veteran's contention that the VA examination report was problematic with respect to the other issue on appeal and such is addressed in the Remand below.  However, with respect to the right ankle, the examiner performed the necessary diagnostic tests, noted a review of the claims file, and considered the Veteran's right ankle history before making the determination that the right ankle is normal notwithstanding the subjective complaints of pain.  For these reasons, the Board finds that the March 2012 VA examination report substantially complied with the March 2012 Remand directives and is adequate for adjudication purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in June 2011.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his right ankle symptomatology as well as the functional impact the claimed disability has on his daily life and employment.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran testified that he had no current treatment for the right ankle.  Additionally, given the Veteran's testimony regarding continuity of symptomatology since the February 2005 fracture, the Board remanded for the aforementioned VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may adjudicate the claim based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection 

In the present case, the Veteran claims entitlement to service connection for residuals of a right ankle fracture.  Specifically, he contends that he sustained a right ankle fracture following a physical fitness training test in February 2005.  He contends that the fracture was a result of shin splints which, he alleges, also developed in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that, absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA. 38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.

However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).  Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran claims entitlement to service connection for residuals of a right ankle fracture that he sustained following a physical fitness training test in February 2005.  As an initial matter, the Board observes that there is some dispute as to the details surrounding the fracture (i.e., whether he fell off of a stool at home or whether he collapsed following a physical fitness test run).  A March 2005 report filed with the Army Reserve by the Veteran's private physician, Dr. G., shows that the Veteran performed a physical fitness test and experienced leg pain but sustained a fall and a right ankle fracture in his residence four days later.  However, as explained below, the Board does not reach the question of the whether the right ankle fracture occurred during a period of ACDUTRA or whether it was otherwise related to a service-connected disability because Shedden/Allen element (1), a current right ankle disability, is not shown. 

The Veteran was afforded a VA examination with respect to the claim, in March 2012.  Following physical examination and X-rays of the right ankle, the March 2012 VA examiner determined that the Veteran's right ankle is normal aside from subjective pain.  At the VA examination, the Veteran denied any current right ankle pain but reported occasional popping and intermittent swelling.  The examiner completed a physical examination including testing for range of motion, muscle strength, and joint stability.  The examiner noted pertinent physical findings including tenderness in sinus tarsi region with mild chronic swelling and pain with resisted dorsiflexion in both ankles.  Imaging studies were also done, and they revealed normal findings.  The examiner noted that the Veteran did not have a right ankle disability due to service because his right ankle fracture occurred over 5 years earlier and the fracture was treated appropriately and successfully.  The examiner noted that no sequelae would be expected from the fracture and that radiographs taken in conjunction with the examination were normal, as was the physical examination, aside from the Veteran's subjective complaints of pain.  

Private treatment records do not indicate any current disability of the right ankle or any treatment for the right ankle subsequent to March 2005.  The March 2005 treatment record, authored by Dr. G., stated that X-rays showed perfect alignment and healing of the fracture.  Dr. G. noted that if the Veteran had any persistent pain or problems, he would be scheduled for physical therapy but Dr. G. noted that he did not expect the Veteran to need any physical therapy.  Orthopedic examinations by this physician in May 2005, October 2006, and March 2012 are silent for any right ankle symptoms.  The instant claim was raised in August 2007.  As the record contains no evidence of any current residuals related to a right ankle fracture or any evidence of a current right ankle disorder at any time during the pendency of the claim, the Veteran is not entitled to service connection for a right ankle disorder.

The Board has considered the Veteran's sworn testimony that he currently has right ankle pain and has had right ankle pain since service.  The Veteran is qualified to report the continuity of his right ankle pain since service; however, the Board notes that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  See id.  At this time, there is no competent evidence that the Veteran has a right ankle disorder, other than pain, or that he had any such disorder at any time while the claim has been on appeal.

The Board acknowledges that the Veteran has medical training as a registered EMT and that he contends that he has a current residual of the right ankle fracture, manifested by pain.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, however, the Veteran is not competent to diagnose a right ankle disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  With respect to residuals of the right ankle fracture, because a right ankle disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson, or even the Veteran who is an EMT, is competent to make.  Specifically, X-ray testing and other diagnostic testing is required to determine the existence of a right ankle disability versus right ankle pain.  Therefore, the Veteran's unsubstantiated statements regarding the claimed diagnosis of his right ankle pain are found to lack competency.  Moreover, the Veteran himself offered sworn testimony that he initially misdiagnosed the February 2005 right ankle fracture.  He testified that he thought it was merely a bad sprain.  Based on the foregoing, the Board finds the VA examiner's opinion and significantly, the normal X-ray results, to be more probative than the Veteran's unsubstantiated statements.  

The objective evidence of record indicates that the Veteran does not have a current diagnosis of right ankle disability during the pendency of the claim.  As such, service connection for a right ankle disability is not warranted.  Thus, notwithstanding the Veteran's complaints of pain, popping, and intermittent swelling, without competent evidence of a diagnosed or identifiable underlying malady or condition, such does not constitute a disability for which service connection can be granted.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a right ankle disorder must be denied because the first essential criterion for a grant of service connection- evidence of a current disability upon which to predicate a grant of service connection, on any basis -has not been met.

For the foregoing reasons, service connection is not warranted for a right ankle disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a right ankle disorder is denied.  


REMAND

Regarding the claim for service connection for bilateral shin splints, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Specifically, the March 2012 VA examiner stated he could not objectively diagnosis shin splints without objective testing such as an MRI or compartment pressure measurement pre- and post- exercise.  As the examiner has identified additional diagnostic testing required to make a determination regarding service connection, such additional testing is necessary.  Indeed, in its March 2012 Remand, the Board directed that any necessary testing, including an MRI, should be done.  Through his representative's Informal Hearing Presentation, the Veteran expressed a desire and willingness to undergo such additional testing.  Therefore, a new VA examination is required with respect to the claim of service connection for shin splints.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Moreover, private treatment records were obtained following the March 2012 VA examination.  Therefore, on remand, the VA examiner should consider the additional private treatment records in rendering any opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine the nature and likely etiology of his claimed intermittent transient compartmental syndrome/shin splints disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI and/or compartment pressure measurement pre and post exercise.  All manifestations of current disability should be described in detail.  Request that the examiner address the following:

Does the Veteran have any current, chronic disability affecting his bilateral shins?  If so, is it at least as likely as not that any current disability of his bilateral shins began on active duty for training or inactive duty training?

In answering these questions, the examiner must consider (1) all service treatment records, which include the records showing shin splints diagnosed in January 2003, with subsequent medical profiles for shin splints in January 2004; (2) private treatment records; (3) all post-service treatment records, in particular an October 2006 record from Dr. G. which indicated that the Veteran may have a permanent disability; and (4) any lay evidence which has been provided by the Veteran regarding his complaints regarding his lower extremities, to include bilateral shins.  

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.  If an opinion cannot be provided without resort to speculation, the examiner must explain the reason; e.g. insufficient evidence in the file, inadequate state of medical knowledge in the relevant field, or inadequate knowledge and experience of the examiner.

2.  Following completion of the above development, readjudicate the Veteran's claims for service connection for bilateral intermittent transient compartment syndrome/shin splints.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


